Citation Nr: 0019447	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-17 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to a rating in excess of 20 percent disabling 
for postoperative duodenal ulcer with vagotomy and 
antrectomy, on appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The appeal was docketed at the Board in 1998.  A Video 
Conference hearing was conducted by the undersigned Member of 
the Board in February 2000.


FINDINGS OF FACT

1.  The claims for service connection for hemorrhoids and low 
back disability are, in each instance, not plausible.

2.  Current manifestations of postoperative duodenal ulcer 
with vagotomy and antrectomy include a history of heartburn, 
regurgitation occasioned by eating large meals, and 
(apparently) diarrhea on occasion, productive, collectively, 
of no more than mild overall disability; weight loss is not 
shown, and the veteran is not anemic. 


CONCLUSIONS OF LAW

1.  The claims for service connection for hemorrhoids and low 
back disability are, in each instance, not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 20 percent for 
postoperative duodenal ulcer with vagotomy and antrectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, 4.10 and Part 4, Diagnostic Code 
7308 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's increased rating claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that this claim is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for postoperative duodenal 
ulcer with vagotomy and antrectomy (hereafter 
"gastrointestinal disability"), for which the RO has assigned 
a 20 percent rating in accordance with the provisions of 
Diagnostic Code 7308 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected ulcer, postoperative status.  
The Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical histories and findings pertaining to 
such disability.

I.  Hemorrhoids

II.  Low Back Disability

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues I and II is whether he has presented, with 
respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well-grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issues I and II 
are, in either instance, well grounded.

Regarding his claim for service connection for hemorrhoids, 
the veteran indicates that he was treated for hemorrhoids in 
service and contends, in essence, that he presently has 
hemorrhoids of service origin.  In this regard, service 
medical records reflect that in April 1963 the veteran was 
found to have hemorrhoids which were apparently excised 
followed by treatment including Sitz baths.  The veteran's 
physical activities were thereafter restricted by profile for 
a several-day duration.  Subsequent to service, when he was 
examined by VA in February 1998, the veteran alluded to 
having a 35-year history of hemorrhoids, which would 
temporally date the onset thereof in 1963, the veteran's 
final year of active duty.  However, rectal examination was 
"within normal limits", and the pertinent diagnosis 
implicated hemorrhoids, but only by history.  When he was 
examined by VA in February 1999, the veteran declined to 
undergo rectal examination and, though he indicated at his 
February 2000 hearing that he on occasion experienced 
subjective hemorrhoidal pain, there is no evidence 
documenting that he has hemorrhoids presently.  Given the 
latter consideration, then, and in the absence of present 
pertinent disability, a plausible claim for service 
connection for hemorrhoids is not presented.  See Rabideau v. 
Derwinski, 2 Vet. App. 241 (1992).  Accordingly, such claim, 
as was determined by the RO, is not well grounded.  
38 U.S.C.A. § 5107(a).

Concerning his claim for service connection for low back 
disability, the veteran asserts that he presently has low 
back disablement of chronic derivation which is traceable to 
his "heavy lifting of" ammunition in service.  In this 
regard, service medical evidence dated in November 1961 (the 
month following the veteran's entrance into service) reflects 
that he at that time was afforded physical therapy for "back 
trouble"; the assessment was lumbosacral sprain.  X-ray 
examination of his low back was interpreted to reveal 
"spondylolysis....[without] spondylolisthesis".  When he was 
examined for service separation purposes in July 1963, the 
veteran's spine was clinically evaluated as normal.  
Subsequent to service, pertinent X-ray examination performed 
under non-VA auspices in January 1992 was interpreted to 
reveal arthritis.  When he was examined by VA in March 1998, 
the veteran did not recall sustaining "any kind of" back 
injury in service.  Findings on physical examination included 
an absence of postural abnormality.  The examination 
diagnosis, rendered with benefit of pertinent X-ray 
examination, implicated arthritis of the lumbar spine.  
Thereafter, degenerative disc disease involving the lumbar 
spine was evident on a diagnostic study performed by VA in 
November 1998.

In considering the veteran's claim for service connection for 
low back disability, the Board is constrained to observe that 
neither of the veteran's two currently assessed low back 
pathologies, i.e., disc disease and arthritis, is shown to 
have been present in service.  Rather, arthritis involving 
the veteran's lumbar spine was apparently initially shown 
(under non-VA auspices) in the early 1990's.  Such 
consideration (i.e., arthritis being first shown many years 
after service) negates any notion of according service 
connection for such pathology on a presumptive basis.  See 
38 U.S.C.A. §§ 1112, 1131 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Disc disease involving his lumbar spine is 
similarly first shown in the 1990's, and there is no 
evidence, in accordance with the provisions of 38 C.F.R. 
§ 3.303(d) (1999), relating either the veteran's disc disease 
or arthritis to service.  Given the foregoing observations, 
and since lumbar arthritis and disc disease are the lone 
presently shown pathologies referable to the veteran's lumbar 
spine (and thus the lone disabilities amenable to service 
connection in any event), the Board is constrained to 
conclude that a plausible claim for service connection for 
low back disability is not presented.  Consequently, such 
claim, as was determined by the RO, is not well grounded.  
38 U.S.C.A. § 5107(a).  

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


III.  Increased Rating, Gastrointestinal Disability

Pursuant to Diagnostic Code 7308, a 20 percent rating is 
warranted for "[m]ild" postgastrectomy syndrome manifested by 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations; a 40 percent rating is warranted for 
"[m]oderate" postgastrectomy syndrome manifested by less 
frequent episodes (when compared to the severe symptomatology 
required for a 60 percent rating) of epigastric disorders 
with characteristic mild circulatory symptoms after meals but 
with diarrhea and weight loss.

In conjunction with his claim for an increased rating for his 
service-connected gastrointestinal disability, the veteran 
asserts that, owing to such disability, he is obliged to eat 
up to six small meals per day and that, in addition, he 
experiences diarrhea shortly after eating.  He also indicates 
that he experiences heartburn nearly every day.  In this 
regard, when he was seen under non-VA auspices in August 
1992, the veteran complained of experiencing heartburn; he at 
that time weighed 163 pounds.  A December 1993 VA outpatient 
treatment report reflects that the veteran was taking 
"Zantac" at that time.  When seen for VA outpatient treatment 
in August 1994, the veteran indicated that his appetite was 
decreasing and he believed he was losing weight; it was noted 
that he appeared to be "fairly well nourished".  When he was 
seen for VA outpatient treatment in January 1998, at which 
time the veteran weighed approximately 158 pounds, he was 
noted to have "superficial" phlebitis involving the right 
calf.  

Most recently, when he was examined by VA in February 1999, 
specifically in response to "digestive" problems, the veteran 
indicated that, since the mid-1990's, he had experienced 
diarrhea shortly ("about half an hour") after eating.  He 
denied experiencing any difficulty in swallowing, though he 
indicated that, if eating an evening or large meal, he would 
regurgitate undigested food "approximately fifteen minutes" 
later.  The veteran weighed approximately 156 pounds.  His 
abdomen was soft on physical examination.  The pertinent 
examination was gastroesophageal reflux disease.  

Two days later, on February 10, 1999, the veteran was 
afforded a consult preliminary to undergoing a colonoscopy.  
The related consult report reflects that the veteran was then 
experiencing no gastrointestinal symptoms "of any kind".  The 
veteran also specifically denied experiencing diarrhea, 
constipation, abdominal pain or abdominal "cramping".  

In considering the veteran's claim for an increased rating 
for his service-connected gastrointestinal disability, the 
Board has been particularly attentive to his assertion, made 
in the course of his above-cited February 2000 hearing, 
relative to his need to eat multiple modest meals per day as 
well as his assertion that he experiences diarrhea shortly 
after eating.  At the same time, while the Board has no 
reason to question the veteran's veracity with respect to the 
foregoing testimony advanced in February 2000, it cannot 
overlook that he indicated, in conjunction with a February 
1999 consult preliminary to undergoing a colonoscopy that, at 
least as of that time, he was free of "any" 
gastrointestinal symptoms (to presumably include heartburn, 
which had been problematic in the early 1990's).  While the 
Board is clearly not discounting that the responses made by 
the veteran on the February 1999 consult may (at least in his 
mind) have been meant by him as pertaining to merely the 
moment at hand, his responses, at a minimum, render it 
questionable whether even the "continuous...manifestations" 
representative of such impairment as warrants a 20 percent 
rating (his present pertinent rating) temporally inhere.  
Significantly, the veteran further denied experiencing (on 
the February 1999 consult) diarrhea, notwithstanding that his 
testimony at the February 2000 hearing was to the effect that 
diarrhea was a daily problem, indeed on multiple occasions 
per day.  Given the foregoing, then, and since the lone 
indicia of any circulatory impairment is merely 'superficial' 
phlebitis involving one calf (not shown to be related to the 
service-connected postoperative duodenal ulcer) and even with 
consideration of the regurgitation the veteran (as related on 
the February 1999 VA examination) experiences after consuming 
large meals, the Board is constrained to conclude that his 
service-connected gastrointestinal disability, as presently 
manifested, is productive of no more than '[m]ild' overall 
disability, a degree of impairment commensurate with his 
present 20 percent rating.  In any event, finally, even 
ignoring the veteran's subjective mindset on the occasion of 
the February 1999 consult, the Board would further observe 
that while such disablement as may entitle the veteran to 
consideration of a 40 percent rating under the provisions of 
Diagnostic Code 7308 would require affirmative evidence of 
weight loss, the veteran's weight has been stable for nearly 
a decade.  In this regard, his weight over such duration 
includes recordations of 163 pounds, 158 pounds and 156 
pounds (the latter two figures being approximate), in August 
1992, January 1998 and February 1999, respectively.  In light 
of the above-advanced observations, then, the Board concludes 
that the preponderance of the evidence is against an 
increased rating for gastrointestinal disability.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to gastrointestinal disability-occasioned impairment in the 
veteran's ability to function under the ordinary conditions 
of daily life.  In this regard, the Board is cognizant that 
the veteran indicated, at the February 2000 hearing, that due 
to such disability he was obliged to take Zantac, "drink a 
lot of milk", and eat multiple small meals per day.  The 
Board would not dispute that the latter necessity undoubtedly 
occasions some disruption in lifestyle.  At the same time, 
the veteran is apparently not anemic (his hematocrit level 
was within a normal range on lab work performed by VA in July 
1998) and his weight (as noted above) has varied relatively 
little over a multiple-year period.  These latter 
considerations, in the Board's view, militate persuasively 
against any notion of entitlement to a higher disability 
rating predicated on the provisions of 38 C.F.R. § 4.10.  
Finally, the Board has also given consideration to the 
provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of the veteran's service-
connected gastrointestinal disability more closely 
approximate those required for a 40 percent rating than they 
do the disability rating currently assigned.  Accordingly, 
the Board is unable to identify a reasonable basis for a 
grant of this aspect of the benefit sought on appeal.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10 and Part 4, 
Diagnostic Code 7308.

In addition, as it bears potentially on the veteran's above-
addressed claim for an increased rating, the Board has 
considered the discussion recently advanced by the United 
States Court of Appeals for Veterans Claims in Fenderson v. 
West, 12 Vet. App. 119 (1999), wherein it indicated that, 
especially when there was a long duration between a 
claimant's original claim for service connection and the 
assignment of an original rating, separate ("staged") 
ratings may be assigned with respect to original claims for 
distinct separate periods of time during the appeal period 
based on the facts found.  However, relative to the veteran's 
service-connected gastrointestinal disability, the duration 
between receipt of the veteran's related original claim 
(November 1997) and the assignment of the initial rating was 
quite brief, i.e., only approximately six months.  Given such 
consideration, and following the Board's longitudinal 
scrutiny of the pertinent evidentiary record, the Board is of 
the view that the Fenderson rationale does not provide a 
basis for a higher or "staged" rating.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
is apparently retired) has not asserted or offered any 
objective evidence that the disablement occasioned by his 
service-connected gastrointestinal disability at all 
interferes with his employability to a degree greater than 
that contemplated by the pertinent schedular standard which, 
as noted above, contemplates impairment in earning capacity 
in civil occupations.  Therefore, an exceptional or unusual 
disability picture (i.e., one where the veteran's currently 
assigned pertinent rating is found to be inadequate) is not 
presented.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.   


ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for hemorrhoids and for low 
back disability is, in each instance, denied.

An evaluation in excess of 20 percent for postoperative 
duodenal ulcer with vagotomy and antrectomy is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

